        Case 4:18-cv-11062-MGM Document 24 Filed 11/02/18 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



JAMES HOWARTH,                 )
                            Plaintiff
                               )
                               )
                               )
          v.                   )                Civil Action No. 18-11062-MGM
                               )
                               )
WOODS HOLE, MARTHA’S           )
VINEYARD and NANTUCKET         )
STEAMSHIP AUTHORITY,           )
                    Defendants )




                        SETTLEMENT ORDER OF DISMISSAL
                               November 2, 2018



      The court, having been advised on November 1, 2018, that the above-entitled

action has been resolved.

      ORDERS that this action is hereby dismissed without costs and without prejudice

to the right of any party, upon good cause shown, to reopen the action within

sixty days if settlement is not consummated.


                                               By the Court,

                                               /s/ Bethaney A. Healy
                                               Bethaney A. Healy
                                               Deputy Clerk
